OlaR.K, O. I.,
dissenting: In Greene v. Branton, 16 N. C., 504, Ruffin, C. J., says: “Married women are barred by judgments at law as much as other persons, with' the single exception of judgments allowed by the fraud of the husband in *260combination with another. * * * She must charge and prove that she was prevented from a. fair trial at law by collusion between her 'adversary and her husband preceding or at the trial.” In Vick v. Pope, 81 N. C., 22, Smith, C. J., quoting Ruffin, C. J., in Greene v. Branton, supra, and Taylor, C. J., in Frazier v. Felton, 8 N. C., 231, says: “If it were otherwise, how could a valid judgment ever be obtained against a married woman and how could her liability be tested ? * * * The judgment conclusively establishes the obligation, and such facts must be assumed to exist as warranted its rendition, inasmuch as neither coverture nor any other defense was set up in opposition to defeat it.” And in Neville v. Pope, 95 N. C., 346, Judge Merrimon reaffirmed what the other three Chief Justices had said. In that case a judgment had been taken against a married woman before a justice of the peace, and in the action brought to set aside the judgment the plaintiff laid stress upon Dougherty v. Sprinkle, 88 N. C., 300, in which it had been held that such action could not ordinarily be maintained in a justice’s court; but the Court said: “It may be that if the plaintiff in this case had made defense, pleaded her coverture and had appealed from the adverse judgment given against her, she would have been successful; but she did not make defense at all, and as there was judgment against her according to the course of the court it must be treated, as conclusive that the cause of action and the facts were such as warranted the judgment.” In Grantham v. Kennedy, 91 N. C., 148, the same learned Judge, quoting the same authorities, said: “Married women and infants are estopped by judgments in actions to which they are parties in the same manner as persons sui juris.” Vick v. Pope was strongly endorsed by Dillard, J., in Nicholson v. Cox, 83 N. C., 53. Both Vick v. Pope and Neville v. Pope, supra, have been cited in Wilcox v. Arnold, 116 N. C., 711; in Patterson v. Gooch, 108 N. C., 503, and in many other cases.
*261Ill Neville v. Pope, supra,, there was a direct attack by a motion in the cause alleging that the justice of the peace had no jurisdiction of an action against a married woman by reason of the ruling in Dougherty v. Sprinkle, 88 N. C., 300, but the Court held that the objection could not be taken after verdict. This is not an action against the plaintiff in the original cause to assail the judgment, but it is an action collaterally to remove cloud on title against an innocent purchaser at an execution sale. Eor a stronger reason, therefore, the judgment cannot be assailed thus collaterally on the ground of irregular service in the wrong county. The justice had jurisdiction of the amount and of the subject-matter, and the defendants were served with process. The Constitution fixes the jurisdiction of a justice of the peace, and this cause was within it. The Constitution does not forbid service of a justice’s summons outside the county. Up to the act of 1816 it could be and was done. Sossamer v. Hinson, 72 N. C., 378. That act did not change the jurisdiction, but affected and restricted the venue. Service outside the county thereafter was irregular, not void. The defendants, having' been served with a summons from a justice of the peace while in another county, should have made objection at the trial. Not having done so, as was said in Vick v. Pope, 81 N. C., 22, “the judgment conclusively establishes the obligation,” and, as was later said in Neville v. Pope, 95 N. C., 346, as there was judgment against her, she having interposed no objection,, it must be treated as conclusive. The justice had jurisdiction to declare the lien and give judgment. Smaw v. Cohen, 95 N. C., 85.
A judgment cannot be impeached collaterally on the ground that one recited in the pleadings and judgment as a party was not in fact made a party. Weeks v. McPhail, 128 N. C., 133, citing Doyle v. Brown, 72 N. C., 393, and many other cases. In the latter case the matter was fully decided, and it was held that if the record showed that one was served with process *262when in fact be was not the judgment was conclusive till attacked by direct proceeding. This case has been very often approved. See annotations thereto in the annotated reprint of 72 N. C., 396. In Whitehurst v. Transportation Co., 109 N. C., 344, the Court held that when a summons before a justice of the peace purports to have been served when it was not the judgment is not void, and the remedy is not in the Superior Court, but by motion in the cause. To. the same effect King v. Railroad, 112 N. C., 319.
In Cherry v. Lilly, 113 N. C., 26, it was held that one justice of the peace could not issue a writ returnable before another justice of the peace (as here he could not issue to another county), yet, if the summons so issued was served and no objection taken, the judgment was valid.
That a judgment cannot be assailed collaterally, as here attempted, is well settled, and the doctrine is nowhere better stated than by Mr. Justice Walker in Rackley v. Roberts, ante, 201. The following quotation therein made and approved from Sutton v. Schonwald, 86 N. C., 198, is exactly in point: “Purchasers'should be able to rely upon the judgments and decrees of the courts of the country, and though they know of their liability to be reversed, yet they have a right, so long as they stand, to presume that they have been rightly and regularly rendered, and they are not expected to take notice of the errors of the court or laches of parties. A contrary doctrine would be fatal to judicial sales and the values of titles derived under them, as no one would buy at prices at all approximating the true value of property if he supposed that his title might at some distant day be declared void because of some irregularity in the proceeding altogether unsuspected by him and of which he had no opportunity to inform himself. Under the operation of this rule occasional instances of hardship may occur, but a different one would much more certainly result in mischievous consequences and the general sacrifice of property sold by order of the court. *263Hence it is that a purchaser who is no party to the proceedings is not bound to look beyond the decree if the facts necessary to give the court jurisdiction appear on the face of the proceedings. If the jurisdiction has been improvidently exercised it is not to be corrected at his expense who had a right to rely upon the order of the court as an authority emanating from a competent source, so much being due to the sanctity of judicial proceedings.”
Besides this well-settled .and most essential principle, it so happens that we have a precedent “on all fours” with this and exactly in point. In McMinn v. Hamilton, 77 N. C., 301 (which has been often cited since), the defendant was sued officially as an administrator by service on him of a summons of a justice of the peace in another county than that where he had qualified and in which latter alone he could be sued. It was held that, not having made the objection at the trial that a justice of that county could not have his summons served on him, it was waived and it could not avail even on an appeal direct to the Superior Court. The Court holds distinctly that this is a defect of venue and not of jurisdiction.